In deference to the argument of learned counsel on rehearing, we make this brief response.
It is asseverated that to allow the State's sanity experts to testify that their examination of Jaffie Jones was by court appointment was a prejudicial violation of the rule that a party may not, as a general proposition, add credit to his own witness by showing his lack of bias or interest until the opposing party has attempted to impeach him. The following cases are cited to sustain the argument: O'Rear v. Manchester Lumber Co., 6 Ala. App. 461, 60 So. 462; Parker v. State,10 Ala. App. 53, 65 So. 90. The tenor of these holdings is that it is not error for the trial court to refuse to permit a party to show lack of bias or interest of his witness until the opposing party has sought to impeach such witness. The converse, however, may not always hold true, viz., that to permit a party to do so would be prejudicial error. Unless, of course, substantial prejudice to the defendant appears by the admission of such evidence, a reversal would be unauthorized. Supreme Court Rule 45, Code 1940, Tit. 7 Appendix, p. 1022; Robinson v. State, 238 Ala. 441(5), 191 So. 655. We think we have demonstrated in our original opinion, hereinabove, that the defendant suffered no prejudice by the trial court's ruling aforesaid.
As to the argument that error prevailed in the rulings relating to cross-examination by the State of the character witness proffered by defendant to show deceased's bad character for peace and quiet, *Page 508 
we had thought the matter sufficiently covered in the original opinion. It is now asserted that a different rule should govern such cross-questioning as "Did you ever see him (deceased) in a fight around his place" (record p. 57), and "Was he (deceased) ever indicted" (meaning for a murder "the public thought he (deceased) was interested in"). The first question is manifestly controlled by the rule in the Bowen case, as pointed out originally, above. And as to the latter question it is in response to the previous testimony of the witness that "the public thought he was interested in a murder case down there. That is what the public thought." Record, p. 56. Here, likewise, we are unable to detect that dire prejudice to defendant, so earnestly urged upon us, as to warrant a reversal of the case.
We feel duty bound to overrule the application.
Rehearing denied.